EXHIBIT 10.3

 

JOINDER AND COUNTERPART SIGNATURE PAGE OF
REGISTRATION RIGHTS AGREEMENT OF
LIPIMETIX DEVELOPMENT, INC.

 

As of August 11, 2017, the undersigned has executed this counterpart signature
to the Registration Rights Agreement entered into as of August 25, 2016, by and
among the Company, the Common Holders and the Investors (as such terms are
defined therein), and does hereby agree to be bound by all of the obligations as
an “Investor” thereunder and the terms thereof as though originally an Investor
thereto.

 

 

CAPSTONE THERAPEUTICS CORP.,

a Delaware corporation

 

 

By: /s/ Leslie M. Taeger              

Name: Leslie M. Taeger              

Title: CFO                                      

 

 